Citation Nr: 1814454	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1978 to September 1978 and from February 2002 to August 2002.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air National Guard between February 1978 and March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issues of entitlement to service connection for a hip disorder and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's hearing loss and tinnitus are related to an injury incurred during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C. §§ 101(21), 101(22)(C), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 101(21), 101(22)(C), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends began in service and has been recurrent since that time.  He was diagnosed with bilateral hearing loss, reports ongoing tinnitus and suffered acoustic trauma when exposed to extreme loud noise during his periods of ACDUTRA and INACDUTRA.  See August 2002 Service Treatment Records; see also February 2011 Application; May 2011 VA Examination Report.  Additionally, in August 2002, an audiologist opined that the Veteran's hearing loss was consistent with the Veteran's reported noise exposure and his tinnitus is consistent with hearing loss.  The Board finds the audiologist's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that all three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C. §§ 101(21), 101(22)(C), 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran reported on his August 2002 Report of Medical Assessment that he suffered from a rash during service and his service treatment records from September 1982 show that he was injured when he fell from a telephone pole.  His service treatment records also show that he was injured when he jumped from a truck.  The Veteran's VA records show that he has experienced hip pain and skin rashes during the appeal period.  He should be provided with VA examination to determine if his current hip disorder or skin disorder is linked to his active duty service or an injury incurred during a period of inactive duty for training (INACDUTRA).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any relevant private medical records.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin and hip problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his hip and skin disorders. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not that any of the Veteran's hip and skin disorders (1) had their onset during a period of active duty service or ACDUTRA, (2) are related to an event, injury or disease incurred during a period of active duty service or ACDUTRA, (3) are related to an injury incurred during a period of active duty service or INACDUTRA, (4) are caused or aggravated by his service-connected right ankle disability.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset and recurrence of his symptoms, as well as his reports of chronic ankle laxity or instability.  The examiner should also address the service treatment records showing that he suffered injuries when he fell from a telephone pole in September 1982 and when he jumped from a truck in September 1983.  

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


